Citation Nr: 0113743	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to survivors' and dependents' educational 
assistance under Chapter 35 of the United States Code, Title 
38.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION          

The veteran served in the Alabama Army National Guard from 
August 1953 to May 1955 and on active duty from May 1955 to 
November 1975.  He died on September [redacted], 1999, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's death certificate lists a stroke as the 
immediate cause of death, with significant contributory 
conditions including chronic obstructive pulmonary disease 
(COPD), hypertension, and a history of lung cancer.

3.  The veteran had verified service in the Republic of 
Vietnam after January 9, 1962.

4.  The evidence of record confirms that the veteran's lung 
cancer was first manifested in 1991, within 30 years of his 
service in the Republic of Vietnam.  

5.  Treatment for lung cancer contributed substantially to 
the veteran's death.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 1137, 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

2.  The criteria for entitlement to survivors' and 
dependents' educational assistance under Chapter 35 of the 
United States Code, Title 38 have been met.  38 U.S.C.A. 
§§ 3501, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
appellant's claims, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claims.  See 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Given the Board's determinations in this case, there should 
be no prejudice to the appellant resulting from the fact that 
the RO procedurally developed this case prior to the 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


I.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Additionally, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000). 

VA regulations further provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era (after January 9, 
1962) and has one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (2000) shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (2000).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (2000).  For example, service 
connection may be granted for a respiratory cancer of the 
lung, bronchus, larynx, or trachea if manifested to a 
compensable degree within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  See The Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 
(1991).  Nonetheless, even if a veteran has not been not 
diagnosed with a disease listed in 38 C.F.R. § 3.309(e) 
(2000), service connection for a non-listed disability may be 
established by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Moreover, service connection may be granted for the cause of 
a veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000). 

In this case, the veteran's death certificate confirms that 
the immediate cause of his death was a stroke, and COPD, 
hypertension, and a history of lung cancer are listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause of death.  

The Board has reviewed the veteran's claims file and observes 
that the disabilities noted in his death certificate are not 
discussed in his service medical records.  However, the Board 
is mindful of the provisions of 38 C.F.R. § 3.309(e) (2000) 
and observes that the claims file contains copies of the 
veteran's passport, which verifies that he was in the 
Republic of Vietnam on official assignment from the United 
States government for a period of time apparently beginning 
in June 1962.  The claims file also reflects that the veteran 
incurred lung cancer within 30 years following his tour of 
duty in the Republic of Vietnam.  In an October 1999 
statement, R.G., M.D., noted that the veteran was diagnosed 
with a locally advanced non-small cell lung cancer in 1991.  
The 1991 date of onset of this disease is also noted in an 
October 1999 statement from R.R., M.D., the veteran's 
physician at the time of his death.

Finally, the Board observes that the medical evidence of 
record confirms that the veteran's lung cancer played more 
than a causal role in producing death.  On the date of the 
veteran's death, an autopsy was performed at Huntsville 
Hospital in Huntsville, Alabama.  The report of that autopsy 
is contained in the claims file and was reviewed by Dr. R.  
In a November 1999 statement, Dr. R. pointed out that, 
according to the autopsy report, the veteran's death was a 
result of a small fistula that developed from his 
gastroesophageal tract (most likely the esophagus) into the 
mediastinum, resulting in an infection, subsequent sepsis, 
and a stroke.  Moreover, Dr. R. concluded that that the most 
likely cause of the fistula was a late complication of the 
veteran's radiation therapy and that it was "more likely 
than not that the patient's death was a result of his cancer 
and subsequent treatment."

Overall, the Board finds that the aforementioned evidence of 
record supports the appellant's claim.  As the veteran had 
confirmed service in the Republic of Vietnam after January 9, 
1962 and was diagnosed with lung cancer in 1991, the 
provisions of C.F.R. § 3.307(a)(6)(ii) (2000) apply, and his 
lung cancer is therefore presumed to have been incurred as a 
result of herbicide exposure in Vietnam.  Also, Dr. R's 
opinion as to the significant causal role of the veteran's 
lung cancer in producing his death was based on a review of 
the autopsy report and is uncontroverted by any other 
evidence of record.  In view of this, the Board concludes 
that the preponderance of the evidence supports the 
appellant's claim for service connection for the cause of the 
veteran's death, and that benefit should be granted.

II.  Entitlement to survivors' and dependents' educational 
assistance under 
Chapter 35 of the United States Code, Title 38

Survivors' and dependents' educational assistance benefits 
are payable to the surviving spouse of a veteran if that 
veteran was discharged from service under conditions other 
than dishonorable and (a) a permanent and total service-
connected disability was in existence on the date of the 
veteran's death, or (b) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2000).

In the present case, as described above, the Board has 
determined that the grant of service connection for the cause 
of the veteran's death is warranted in view of the medical 
evidence of record.  It thus follows that the criteria for 
entitlement to survivors' and dependents' educational 
assistance benefits under 38 U.S.C.A., Chapter 35, have been 
met, and the appellant's claim is granted.


ORDER
 
The claim of entitlement to service connection for the cause 
of the veteran's death is granted.

The claim of entitlement to survivors' and dependents' 
educational assistance under Chapter 35 of the United States 
Code, Title 38, is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

